UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: January 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS JH Tax-Advantaged Global Shareholder Yield Fund As of 1-31-12 (Unaudited) Shares Value Common Stocks 93.47% (Cost $104,528,567) Australia 0.74% Westpac Banking Corp. 37,500 840,660 Belgium 0.35% Mobistar SA 7,900 396,379 Brazil 0.56% CPFL Energia SA 43,100 636,435 Canada 7.04% BCE, Inc. 111,700 4,554,000 Shaw Communications, Inc., Class B 173,500 3,443,353 France 7.03% SCOR SE 56,800 1,431,870 Total SA-Strip VVPR 45,050 2,383,249 Vinci SA 52,500 2,442,017 Vivendi SA 82,500 1,728,825 Germany 3.48% BASF SE 22,800 1,756,221 Deutsche Telekom AG 64,100 721,557 Muenchener Rueckversicherungs AG 11,300 1,474,851 Italy 2.94% Enel SpA 367,200 1,504,742 Terna Rete Elettrica Nazionale SpA 498,100 1,828,603 Netherlands 1.53% Royal Dutch Shell PLC, ADR 24,250 1,730,480 Norway 0.62% Orkla ASA 86,850 704,989 Philippines 1.21% Philippine Long Distance Telephone Company, ADR 21,600 1,372,032 Spain 1.44% Telefonica SA 93,600 1,635,515 Switzerland 2.15% Nestle SA 19,200 1,100,984 Swisscom AG 3,400 1,343,812 Taiwan 1.35% Taiwan Semiconductor Manufacturing Company, Ltd., ADR 108,700 1,530,496 United Kingdom 20.08% AstraZeneca PLC, ADR (C) 75,400 3,630,510 BAE Systems PLC 340,600 1,655,707 British American Tobacco PLC 29,850 1,374,123 Diageo PLC, ADR 13,200 1,169,388 FirstGroup PLC 329,900 1,614,462 GlaxoSmithKline PLC 129,200 2,870,460 Imperial Tobacco Group PLC 38,600 1,382,130 National Grid PLC 72,200 719,715 Scottish & Southern Energy PLC 89,200 1,721,667 1 JH Tax-Advantaged Global Shareholder Yield Fund As of 1-31-12 (Unaudited) Shares Value United Kingdom (continued) United Utilities Group PLC 243,600 $2,312,944 Vodafone Group PLC 1,612,500 4,358,418 United States 42.95% Altria Group, Inc. (C) 82,100 2,331,640 Arthur J. Gallagher & Company (C) 54,300 1,810,362 AT&T, Inc. (C) 74,400 2,188,104 Automatic Data Processing, Inc. 11,700 640,926 Bristol-Myers Squibb Company 35,200 1,134,848 CenturyLink, Inc. (C) 54,900 2,032,947 ConocoPhillips 16,800 1,145,928 Diamond Offshore Drilling, Inc. 16,500 1,027,950 Duke Energy Corp. (C) 171,800 3,661,058 E.I. du Pont de Nemours & Company 25,050 1,274,794 Integrys Energy Group, Inc. (C) 37,100 1,925,861 Lockheed Martin Corp. 21,100 1,736,952 Lorillard, Inc. 10,100 1,084,639 Merck & Company, Inc. (C) 68,800 2,632,288 Microchip Technology, Inc. 16,400 605,324 NiSource, Inc. (C) 232,600 5,286,998 NYSE Euronext 31,500 836,640 PepsiCo, Inc. 8,500 558,195 Philip Morris International, Inc. 25,700 1,921,589 Pitney Bowes, Inc. 55,600 1,054,743 Progress Energy, Inc. 51,600 2,803,428 R.R. Donnelley & Sons Company 91,600 1,040,576 Regal Entertainment Group (C) 83,700 1,042,065 Reynolds American, Inc. 17,100 670,833 SCANA Corp. (C) 30,900 1,385,247 Southern Company 12,500 569,500 TECO Energy, Inc. (C) 184,800 3,335,640 Vectren Corp. 22,400 640,416 Verizon Communications, Inc. 63,800 2,402,708 Preferred Securities 0.87% (Cost $854,267) United States 0.87% MetLife, Inc., Series B, 6.500% (C) 38,600 985,844 Yield (%) Shares Value Short-Term Investments 5.10% (Cost $5,796,287) Money Market Funds 5.10% State Street Institutional Treasury Money Market Fund (Y) 0.000 5,796,287 5,796,287 Total investments (Cost $111,179,121)† 99.44% Other assets and liabilities, net 0.56% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. 2 JH Tax-Advantaged Global Shareholder Yield Fund As of 1-31-12 (Unaudited) ADR American Depositary Receipts (C) A portion of this security is pledged as collateral for options. Total collateral at 1-31-12 was $32,248,564. (Y) The rate shown is the annualized seven-day yield as of 1-31-12. † At 1-31-12, the aggregate cost of investment securities for federal income tax purposes was $113,114,483. Net unrealized depreciation aggregated $179,559, of which $4,742,955 related to appreciated investment securities and $4,922,514 related to depreciated investment securities. The Fund had the following sector composition as a percentage of total net assets on 1-31-12: Utilities 25.0 Telecommunication Services 20.0 Consumer Staples 10.2 Health Care 9.0 Industrials 9.0 Financials 6.5 Energy 5.5 Consumer Discretionary 4.0 Materials 2.7 Information Technology 2.4 Short-Term Investments & Other 5.7 3 Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
